DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Amendments to the specification filed on 01/05/2022 are accepted. 

Response to Amendment
Claims 1-8, 10-15 and 17-22 are pending. Claims 1-2, 4, 10-13, 15 and 19-20 are currently amended. Claims 9 and 16 are canceled. Claims 21-22 are newly added.
Applicant’s amendments to the claims will overcome each and every claim objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/06/2021.
Response to Arguments
Applicant’s arguments, see pages 12-17, filed 01/05/2022, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejection of claims 1-3, 5-6, 11-15 and 19-201 has been withdrawn. 


Allowable Subject Matter
Claims 1-8, 10-15 and 17-22 are allowed.

Examiner’s Statement for Reason of Allowance
The following is an examiner's statement of reasons for allowance: After further search and consideration and applicant remarks put forth in the Remarks of 01/05/2022 on pages 12-17, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Bhargav-Spantzel et al. (US Patent No. 9,525,668) discloses secure transmission of confidential data/messages.  Techniques employed include a combination of client system attestation, trusted execution environment (TEE), and verification of the user to establish a secure connection between a sender and a receiver.  Further, the client system can provide proof of compliance and enforcement of policies specified by the sender in order to receive one or more private keys to decrypt secure messages sent to the receiver.  Proof of compliance and enforcement of policies may correspond to a zero knowledge proof (ZKP), which allows the receiver to prove that secure message access conditions are met without sending additional information from the receiver to the sender. (Bhargav-Spantzel, column 1, lines 44-60), Le Van Gong et al. (US Pub No. 2020/0145200) discloses receiving a policy that includes an attribute (402). A first asymmetric key is associated with a second asymmetric key. The second asymmetric key is associated with the attribute that was included in the policy. A data encryption key that encrypted the data for secure storage is received. An encrypted data encryption key is generated by wrapping the data encryption key using the first asymmetric key and the policy. The encrypted data encryption key is unwrapped into the data encryption key using the second asymmetric key and the attribute associated with the policy (Gong, Abstract), Zage et al. (US Pub No. 2018/0101688) discloses protecting, and recovering protected information, with attribute-based encryption. A Zage, Abstract), Asim et al. (US Patent No. 10,211,984) discloses generating a user secret key based on a domain secret key and one or more attribute representations, to obtain a user secret key associated with a set of attributes corresponding to the attribute representations, and wherein the domain secret key is based on a domain secret key of a parent domain authority or a root secret key of a root authority of the hierarchy of domain authorities, and wherein the attribute representations are independent of the hierarchy. (Asim, Abstract) and PARK et al. (US Pub No. 2016/0055347) discloses a data access control method includes requesting, by the data owner unit, the generation of a data encryption key (DEK) from the manager unit, generating, by the manager unit, the DEK, generating, by the manager unit, the result of the Ciphertext Policy-Attribute Based Encryption (CP-ABE) of the DEK and a secret key used to decrypt the result of the CP-ABE encryption, and then responding, by the manager unit, to the data owner unit, obtaining, by the data owner unit, the DEK by performing the CP-ABE decryption of the result of the CP-ABE encryption using the secret key, encrypting, by the data owner unit, data with the obtained DEK, and uploading, by the data owner unit, PARK, Abstract), however, the prior art taken alone or in combination does not teach or suggest “a file, encrypted using a file encryption key; the file encryption key, encrypted using a master public attribute- based encryption (ABE) key of a sender and an access policy for the file, the access policy comprising a plurality of attribute configurations, each attribute configuration comprising a plurality of attribute values authorizing access to contents of the file; and a plurality of private ABE keys generated using the access policy, encrypted using a public receiver TEE key, each private ABE key corresponding to an attribute configuration; using the trusted execution environment to apply the private receiver TEE key to decrypt the plurality of private ABE keys and provide at least a first private key of the plurality of private ABE keys to the processor device; and using the processor device to: use the first private ABE key and a plurality of attribute values of the attribute configuration corresponding to the first private ABE key to decrypt the file encryption key; and apply the file encryption key to decrypt the file, thereby generating a decrypted file” (as recited in claims 1 and 19) and  “encrypting a file using a file encryption key; encrypting the file encryption key using the decrypted master ABE key of the sender device and an access policy for the file, the access policy comprising a plurality of receiver attribute configurations, each receiver attribute configuration comprising a plurality of receiver attribute values authorizing access to contents of the file; Page 6 of 18generating a file encryption key, and the encrypted plurality of private ABE keys to the receiver device”(as recited in claims 12 and 20), in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/SHAQUEAL D WADE-WRIGHT/             Examiner, Art Unit 2437